Citation Nr: 0914455	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disc herniation of 
the lumbar spine as secondary to the service-connected left 
knee chondromalacia and right knee chondromalacia.

2.  Entitlement to a disability rating in excess of 10 
percent for left knee chondromalacia.

3.  Entitlement to a disability rating in excess of 10 
percent for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Esq., Attorney 
at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the Veteran's claims for service 
connection for degenerative disc disease of the lumbar spine, 
as secondary to the veteran's service-connected bilateral 
knee disabilities and disabilities ratings in excess of 10 
percent for service-connected bilateral knee disabilities.    

As support for his claim, the Veteran presented testimony at 
a videoconference hearing before the undersigned Veterans Law 
Judge in March 2009.  The transcript of the hearing has been 
associated with the claims folder and reviewed.  

Finally, based on the Veteran's testimony at the 
videoconference hearing in March 2009, he has raised a claim 
for direct service connection for a low back disorder.  The 
Board recognizes that the RO had previously denied direct 
service connection for lumbar strain in a June 1996 rating 
decision, which became final as the Veteran did not initiate 
an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  However, the 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 
2002).  The issue of whether new and material evidence has 
been received to reopen a previously denied claim for a low 
back disorder has not been developed for appellate review, 
and, accordingly, is referred to the RO for appropriate 
action.  

The issues of disability ratings in excess of 10 percent for 
left knee chondromalacia and right knee chondromalacia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of disc herniation of 
the lumbar spine.

2.  There is probative evidence suggesting that the Veteran's 
current disc herniation of the lumbar spine did not develop 
secondary to his service-connected left knee chondromalacia 
and right knee chondromalacia.  


CONCLUSION OF LAW

Disc herniation of the lumbar spine is not proximately due 
to, the result of, or chronically aggravated by his service-
connected left knee chondromalacia and right knee 
chondromalacia.  38 U.S.C.A. §§ 1131, 1137, 5103A, 5107 (West 
2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in March 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the March 2006 letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

The RO also correctly issued the March 2006 VCAA notice 
letter prior to the June 2006 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  The VA also has afforded the Veteran several VA 
examinations in connection with his claim.  Moreover, the 
Veteran was afforded an opportunity to provide testimony at a 
videoconference hearing in March 2009.  Thus, there is no 
indication that any additional evidence remains outstanding.  
The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran contends that his disc herniation 
of the lumbar spine is the result of his service-connected 
left knee chondromalacia and right knee chondromalacia, which 
were incurred during service.  See, e.g., VA Form 9 dated in 
June 2007.

The Board first notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the Veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

As previously mentioned, the threshold criterion for service 
connection, including on a secondary basis, is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  In this case, a January 1998 computed 
tomography (CT) of the Veteran's lumbar spine found posterior 
disc herniation in a right paracentral position at L4-5 and a 
left paracentral disc herniation at L5-S1.  See VA radiology 
report dated in January 1998.  Subsequently, a May 2006 VA 
examiner reiterated the January 1998 finding, although an X-
ray taken of the Veteran's lumbar spine in May 2006 indicated 
that it was normal.  See VA examination and X-ray reports 
dated in May 2006.  Thus, the evidence of record confirms 
that the Veteran currently has a lumbar spine disorder.

With regard to the Veteran's assertion that his disc 
herniation of the lumbar spine developed secondary to his 
right knee and left knee chondromalacia, the May 2006 VA 
examination failed to establish the necessary link between 
the Veteran's current disc herniation of the lumbar spine and 
his service-connected left knee and right knee disorders.  
Velez, 11 Vet. App. at 158; see also Wallin, 11 Vet. App. at 
512, and McQueen, 13 Vet. App. at 237.  More specifically, 
the May 2006 VA examiner indicated that "[i]t is less likely 
as not that the disc herniation is secondary to the knees." 
See VA examination report dated in May 2006.  Furthermore, no 
medical evidence supports this assertion.  See Boyer, 
210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, no 
post-service medical records obtained by VA or submitted by 
the Veteran link his disc herniation of the lumbar spine to 
his bilateral knee chondromalacia.  These medical reports 
simply do not in any way associate his disc herniation of the 
lumbar spine with his left knee and right knee 
chondromalacia.  Thus, as a whole, post-service medical 
records provide negative evidence against the Veteran's disc 
herniation of the lumbar spine claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current disc 
herniation of the lumbar spine and his service-connected left 
knee and right knee chondromalacia.  See 38 C.F.R. § 
3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the Board finds that service connection 
on a secondary basis for the Veteran's disc herniation of the 
lumbar spine is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
  

ORDER

Service connection for disc herniation of the lumbar spine as 
secondary to the service-connected left knee chondromalacia 
and right knee chondromalacia is denied.




REMAND

Before addressing the merits of the Veteran's claim for 
disability ratings in excess of 10 percent for his left knee 
chondromalacia and right knee chondromalacia, the Board finds 
that additional development of the evidence is required.

In this case, there are no medical treatment records 
concerning the Veteran's knees in the claims file since he 
filed his claim for increased ratings in September 2005.  In 
his testimony at the March 2009 videoconference hearing, the 
Veteran indicated having received medical treatment for his 
knees at the VA medical center (VAMC) and with a private 
physician.  See videoconference hearing transcript, at 13-14, 
dated in March 2009.  Any such records, if they still exist, 
may be relevant to the Veteran's claim for increased ratings 
for his bilateral knee disorder, and there are no indications 
that the RO has attempted to secure them.  VA's duty to 
assist includes obtaining records of the Veteran's relevant 
VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
Moreover, VA also has a duty to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record 
of additional treatment for his knees would be relevant to 
the Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  The Veteran also has to be apprised of 
this.

Additionally, another VA examination is needed to determine 
the current nature, severity, and condition of the Veteran's 
right knee and left knee chondromalacia.  Since the Veteran's 
last VA examination in May 2006, he has complained of 
worsening symptoms of his knees, including pain, instability, 
popping, and locking, which may be indications that his right 
knee chondromalacia and left knee chondromalacia have 
worsened, and an examination is needed to determine whether 
this is the case.  See videoconference hearing transcript 
dated in March 2009.  Moreover, as noted above, the Veteran's 
last VA examination was in May 2006, almost three years ago.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).  A more recent 
examination would provide more accurate and current 
information on the condition of the Veteran's knees.  
Finally, the Veteran indicated in his videoconference hearing 
testimony that he was told by his private physician that he 
may develop arthritis in his knees due to the injury he 
incurred during service.  He further stated that he feels 
symptoms of arthritis in his knees when there are changes in 
the weather.  See videoconference hearing transcript dated in 
March 2009.  A VA examination and additional tests would help 
to determine whether there is arthritis in either of the 
Veteran's knees.  

In this regard, if the Veteran has both instability of the 
knee and arthritis, he may be entitled to separate disability 
ratings under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-
97 (July 1, 1997).  VA General Counsel also held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for a disability of the 
same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004).  An 
appropriate examination of the Veteran's knees would 
determine whether the Veteran is entitled to be rated under 
the aforementioned Diagnostic Codes.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether he had any additional relevant 
treatment at a VAMC since September 2005.  
If so, obtain all pertinent records of any 
medical treatment for the Veteran's left 
and right knees from the appropriate VAMC 
dated from September 2005 to the present.  
If there are private treatment records, 
request that the Veteran furnish signed 
authorizations for the release to the VA 
of these private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
not already in the claims folder from all 
sources should be requested.  All attempts 
to secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file. Further, 
if requests for any private treatment 
records are unsuccessful, VA should inform 
the Veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R § 3.159 
(2008). 

2.  Schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to assess the current severity 
of his left knee and right knee 
chondromalacia.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  The examination should 
include any diagnostic testing or studies 
deemed necessary, to include X-rays.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history,  including, in particular, the 
records of his recent treatment.  The 
examiner must indicate whether such review 
was accomplished. 

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the Veteran, the 
examiner should discuss all impairments 
associated with chondromalacia in the left 
knee and right knee, including the 
existence and extent of arthritis; range 
of motion in each knee (extension to 
flexion); and all other associated 
functional impairment, including 
pain/painful motion, more or less movement 
than normal, weakened movement, 
premature/excess fatigability, 
incoordination, swelling, and deformity or 
atrophy from disuse, etc.  Further, if 
possible, the examiner should specify any 
additional range-of-motion loss due to any 
of these factors, especially during 
prolonged, repetitive use of the knees or 
when the Veteran's symptoms are most 
prevalent (e.g., during "flare-ups").  
See 38 C.F.R. §§ 4.40, 4.45 and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The examiner also should indicate whether 
the Veteran has instability in his knees, 
and, if he does, the extent and severity 
of it (e.g., slight, moderate, or severe).

Finally, the examiner should indicate 
whether or not the Veteran has arthritis 
in either knee, requesting any test or 
study deemed necessary by the examiner.  

3.  Readjudicate the claim for a rating in 
excess of 10 percent for the Veteran's 
left knee chondromalacia and right knee 
chondromalacia in light of the physical 
examination provided to the Veteran and 
any additional medical evidence received 
from the VAMC since the August 2008 
supplemental statement of the case (SSOC).  
If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC.  It must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran and his representative should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


